Case 2:20-cv-02744-JVS-KES Document 23 Filed 12/01/20 Page 1 of 1 Page ID #:3254



   1
   2
   3
   4
                                                                       JS-6
   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10
  11    HANS JORGEN KARDEL,                        Case No. 2:20-cv-02744-JVS-KES
  12                Petitioner,
  13          v.                                             JUDGMENT

  14    PATRICK COVELLO, Warden,
  15                Respondent.
  16
  17
  18         Pursuant to the Court’s Order Accepting Final Report and Recommendation
  19   of U.S. Magistrate Judge,
  20         IT IS ADJUDGED that the Petition is denied and this action is dismissed with
  21   prejudice.
  22
  23
  24   DATED: December 01, 2020             ____________________________________
  25                                        JAMES V. SELNA
                                            UNITED STATES DISTRICT JUDGE
  26
  27
  28
